Title: To John Adams from Samuel Adams, 13 January 1780
From: Adams, Samuel
To: Adams, John


     
      My dear Sir
      Boston Jany 13. 17780
     
     I gladly embrace the first opportunity I have had of writing to you since you left this Country. Mr. Jona. Loring Austin is the Bearer of this Letter. He is appointed by the General Assembly to negociate an Affair in Europe which will be communicated to you by a Letter written to you by the President of the Council and signd in their Name. The Measure is the favorite offspring of the House of Representatives, and was adopted by many Members of the Council, I wish it may succeed to their Expectation.
     The Assembly has been sitting five or six Weeks, and it is probable will rise tomorrow. Among other things, they have passed an Act for securing to their own officers and Soldiers in the Army of the United States, a Compensation for the Depreciation of their pay. It is done in a Mode agreable to a Committee of Officers from the Army, so that there is no Doubt but the Rest of the Officers and the Soldiers will be satisfied with it. Money has been sent to the Army to inlist those whose three years are expired, and who may be inclind to continue in the Service. And we are well assured that great Numbers have engagd, so that there is a good Prospect of our States Batallions being well filled. Indeed there is all imaginable Reason to expect that the General will be furnished in the Spring with an Army better disciplined than even those which have proved their Superiority to the Enemy in several Campaigns. The more they are inured to actual Service, the more perfect they will be in Discipline; and the Courage of a Soldier in the Time of Action, in a great Measure arises from a Confidence in his military Knowledge. What Events may take place in the Spring we cannot certainly predict. An Army we know will be necessary, either to fight the Enemy, or to give Assurance and Stability to the skillful Negociator of Peace. The Plan you mentiond to me as having been proposd by you to Monsr. —— the last October was a twelvemonth, if it could be fully accomplishd, might in one of the ways above mentioned or the other, secure to us the Objects which I know your heart is much set upon as well as mine. Independence is a mere Charm, unless by Arts or by Arms we secure to our selves those Advantages we may not have the Fortitude to assert it as we ought, but by which alone we shall be enabled, under God, to maintain it. You have the Parchments and for my self I confide both in your Wisdom and Integrity.
     You will see by the inclosd Paper that our Convention is adjournd. The Roads thro the Country are so blockd up by incessant and heavy Snows, that it has been impracticable for the Members to attend. It is proposd to keep it alive by short Adjournments till a sufficient Number shall arrive to proceed to the Business. Those among us who can rember the year 1717 say there has not been so much Snow on the Ground since that Time.
     Mr. L informs me that Colo. Laurens the younger has declind going to Europe. “The little Gentleman” (he will pardon me the Joke) will, if he recollects, help you us to guess who will probably obtain the next choice.
     The Delegates in Congress for the last year are again chosen excepting General Ward in the Room of Mr. Dana. I own it is not becoming an old Man to be mutable—and yet I am intimately acquainted with one who took his Leave of his good Friends in Philadelphia with al­most as much Formality as if he was on his dying Bed soon after resolving to visit them once more. In your horrid Catalogue of evil Dispositions with which Age is infested we do not find Vanity. This perhaps may be common to the old and the young, tho I confess it is the more pardonable in the latter. It is difficult for a Man in years to perswade himself to believe a mortifying Truth that the Powers of his Mind whether they have been greater or less, are diminishd.
     Pray assure Mr. Dana of my affectionate Regards, and Colo. Laurens if you meet with him. I am informd he is gone or going to Europe. My old patriotick Friend Mr. A Lee, I am perswaded is before this time on his Passage to America. But if not, let him know that the Hopes of seeing him at Philadelphia is a strong Inducement to me, otherwise against my Inclination, to visit Philadelphia once more.
     A Letter from Genl. Heath dated at Head Quarters Decr. 21 says “the health and Spirits of the Troops are not to be parralled. The Enemy at N Y are undoubtedly embarking a large Body of Troops from 8 to 10,000—they would have saild before this Time but have been under Apprehension that the Coast was not clear. Their Destination is said to be to the Southward but some say to the W.I. most probably both.”
    